              Case 2:20-cv-00616-BJR Document 19 Filed 09/24/20 Page 1 of 5




                                                                       Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   WADE K. MARLER, DDS, individually and on
     behalf of all others similarly situated,
10                                                        No. 2:20-cv-00616-BJR
                                          Plaintiff,
11                                                        STIPULATED MOTION AND
            v.                                            ORDER ALLOWING PLAINTIFF
12                                                        TO RE-PLEAD
     ASPEN AMERICAN INSURANCE
13   COMPANY,
14
                                        Defendant.
15

16
            Plaintiff Wade K. Marler, DDS and Defendant Aspen American Insurance Company
17
     stipulate that Plaintiff may file a second-amended complaint in the above-captioned matter.
18

19          WHEREAS:

20          1.      On April 22, 2020, Plaintiff filed a complaint to initiate the above-captioned

21   action. Dkt. 1. On June 1, 2020, Plaintiff filed an amended complaint. Dkt. 6.
22          2.      On July 1, 2020, Judge Zilly—formerly presiding over this action—stayed
23
     proceedings pending the ruling of the Judicial Panel on Multidistrict Litigation regarding
24
     consolidation and transfer of certain actions to the putative In re COVID-19 Business
25

26


     STIPULATED MOTION AND ORDER ALLOWING PLAINTIFF                     KELLER ROHRB ACK L.L .P.
     TO RE-PLEAD - 1                                                        1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (2:20-CV-00616-BJR)                                                    TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
              Case 2:20-cv-00616-BJR Document 19 Filed 09/24/20 Page 2 of 5




     Interruption Insurance Litigation MDL. Dkt. 10. On August 24, 2020, Judge Zilly lifted the
 1

 2   stay. Dkt. 12.

 3           3.       On September 9, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for

 4   failure to state a claim upon which relief could be granted. Dkt. 15.
 5
             4.       On September 17, 2020, this action was re-assigned to Judge Barbara J.
 6
     Rothstein. Dkt. 16.
 7
             5.       Also on September 17, 2020, counsel for Plaintiff and Defendant conferred
 8
     telephonically. Plaintiff indicated a desire to amend its complaint a second time.
 9

10           6.       On September 21, 2020, Defendant told Plaintiff it would consent to Plaintiff’s

11   request to amend.
12           7.       Counsel for Plaintiff and Defendant are also meeting and conferring on
13
     Plaintiff’s motion to consolidate for pretrial purposes all insurance coverage proposed class
14
     actions pending in this Court that seek business interruption losses related to COVID-19 and
15
     closure orders. Plaintiff intends to file the motion to consolidate by Friday, September 25,
16

17   2020.

18           8.       The Parties represent that this stipulated motion is made in the interest of

19   justice, not to delay the proceedings, and will not prejudice any party.
20           IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court,
21
     that (1) Defendant’s motion to dismiss, Dkt. 15, is hereby stricken as moot; (2) Plaintiff shall
22
     file a second amended complaint no later than October 6, 2020; and (3) Defendant shall have 14
23
     days to answer, move, or otherwise respond to Plaintiff’s second amended complaint, exclusive
24

25   of the day of filing, unless the Court sets a different schedule.

26


     STIPULATED MOTION AND ORDER ALLOWING PLAINTIFF                        KELLER ROHRB ACK L.L .P.
     TO RE-PLEAD - 2                                                            1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101-3052
     (2:20-CV-00616-BJR)                                                        TELEPHONE: (206) 623-1900
                                                                                 FACS IMILE: (206) 623-3384
              Case 2:20-cv-00616-BJR Document 19 Filed 09/24/20 Page 3 of 5




                   The Parties respectfully request the Court to enter the accompanying Proposed
 1

 2   Order granting the above-articulated stipulated agreement.

 3          DATED this 23rd day of September, 2020.

 4                                               KELLER ROHRBACK L.L.P.
 5
                                                 By: s/ Amy Williams-Derry
 6                                               By: s/ Lynn L. Sarko
                                                 By: s/ Ian S. Birk
 7                                               By: s/ Gretchen Freeman Cappio
                                                 By: s/ Irene M. Hecht
 8                                               By: s/ Maureen Falecki
                                                 By: s/ Nathan Nanfelt
 9
                                                    Amy Williams-Derry, WSBA #28711
10                                                  Lynn L. Sarko, WSBA #16569
                                                    Ian S. Birk, WSBA #31431
11                                                  Gretchen Freeman Cappio, WSBA #29576
                                                    Irene M. Hecht, WSBA #11063
12                                                  Maureen Falecki, WSBA #18569
                                                    Nathan Nanfelt, WSBA #45273
13
                                                    1201 Third Avenue, Suite 3200
14                                                  Seattle, WA 98101
                                                    Telephone: (206) 623-1900
15                                                  Fax: (206) 623-3384
                                                    Email: awilliams-derry@kellerrohrback.com
16                                                  Email: lsarko@kellerrohrback.com
17                                                  Email: ibirk@kellerrohrback.com
                                                    Email: gcappio@kellerrohrback.com
18                                                  Email: ihecht@kellerrohrback.com
                                                    Email: mfalecki@kellerrohrback.com
19                                                  Email: nnanfelt@kellerrohrback.com
20                                               By: s/ Alison Chase
21                                                  Alison Chase,
                                                    pro hac vice forthcoming
22                                                  801 Garden Street, Suite 301
                                                    Santa Barbara, CA 93101
23                                                  Telephone: (805) 456-1496
                                                    Fax: (805) 456-1497
24                                                  Email: achase@kellerrohrback.com
25
                                                 Attorneys for Plaintiff and the Proposed Class
26


     STIPULATED MOTION AND ORDER ALLOWING PLAINTIFF                  KELLER ROHRB ACK L.L .P.
     TO RE-PLEAD - 3                                                     1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
     (2:20-CV-00616-BJR)                                                 TELEPHONE: (206) 623-1900
                                                                          FACS IMILE: (206) 623-3384
            Case 2:20-cv-00616-BJR Document 19 Filed 09/24/20 Page 4 of 5




                                         SIDLEY AUSTIN LLP
 1

 2                                       By: s/ Robin Wechkin
                                            Robin E. Wechkin WSBA No. 24746
 3                                          SIDLEY AUSTIN LLP
                                            1420 Fifth Avenue, Suite 1400
 4                                          Seattle, WA 98101
                                            Telephone: (415) 391-1799
 5
                                            rwechkin@sidley.com
 6
                                            Yvette Ostolaza (pro hac vice forthcoming)
 7                                          Yolanda C. Garcia (pro hac vice forthcoming)
                                            SIDLEY AUSTIN LLP
 8                                          2021 McKinney Ave, Suite 2000
                                            Dallas, TX 75201
 9
                                            Tel. 214-981-3401
10                                          yvette.ostolaza@sidley.com
                                            ygarcia@sidley.com
11
                                         Attorneys for Defendant Aspen American
12                                       Insurance Company
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER ALLOWING PLAINTIFF         KELLER ROHRB ACK L.L .P.
     TO RE-PLEAD - 4                                            1201 Third Avenue, Suite 3200
                                                                   Seattle, W A 98101-3052
     (2:20-CV-00616-BJR)                                        TELEPHONE: (206) 623-1900
                                                                 FACS IMILE: (206) 623-3384
              Case 2:20-cv-00616-BJR Document 19 Filed 09/24/20 Page 5 of 5




 1
                                                ORDER
 2
        The Court has considered Plaintiff Wade K. Marler, DDS’s and Defendant Aspen American
 3
     Insurance Company’s Stipulated Motion and [Proposed] Order Allowing Plaintiff to Re-Plead.
 4
     The Court HEREBY ORDERS the following:
 5
        1. Defendant’s motion to dismiss (Dkt. 15) is STRICKEN AS MOOT.
 6

 7      2. Plaintiff shall file a second amended complaint by October 6, 2020.

 8      3. Defendant shall have 14 days to answer, move, or otherwise respond to Plaintiff’s
 9         second amended complaint, exclusive of the day of filing, unless the Court sets a
10
           different schedule.
11

12         IT IS SO ORDERED.
        Dated: September 24, 2020.
13

14                                                ___________________________________
                                                  Honorable Barbara J. Rothstein
15                                                UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


      STIPULATED MOTION AND ORDER ALLOWING PLAINTIFF
      TO RE-PLEAD - 5
      (2:20-CV-00616-BJR)
